DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to the set of claims received on September 23, 2020. Claims 1-20 are currently pending. 

Claim Objections
Claim 4 is objected to because of the following informalities:  Claim 4 recites “condition of between” in line 2. It appears the word “of” should not be used in the sentence.   Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 4-10 and 13-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 
a disc space between the adjacent cervical vertebrae.--
 Claims 9-13 recite “the implant upper face” in lines 1. There is insufficient antecedent basis for the limitations in the claims. It is suggested to amend to --the 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8 and 11-12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Turner et al (US Publication 2017/0252107), hereinafter “Turner”.
Regarding claim 1, Turner discloses an interbody implant (46, ¶ 55 describes the implant is designed to fit between the vertebral endplates of the vertebra) for stabilizing 

    PNG
    media_image1.png
    604
    789
    media_image1.png
    Greyscale

Regarding claim 2, Turner discloses wherein the adjacent bony elements are adjacent cervical vertebrae (i.e. the upper and lower faces are capable of being shaped to engage the adjacent bony elements of adjacent cervical vertebrae) and the implant is shaped to be placed in the disc space between the adjacent cervical implants (i.e. the implant 46 is capable of being placed in the disc space between adjacent cervical vertebrae).
Regarding claim 3, Turner discloses wherein the first predetermined relationship is a neutral relationship (i.e. wherein the upper and lower face are capable of being generated from the first predetermined relationship in neutral relationship since the system is able to generate multiple digitized positions of a patient’s spine ¶37-38).
Regarding claim 4, Turner discloses wherein the first predetermined relationship is a non-neutral relationship selected to address an anatomical condition between the 
Regarding claim 5, Turner discloses wherein the upper face has arms (see the annotated figure below) that are shaped to extend partially beyond the disc space between the adjacent cervical vertebrae when placed therebetween and has an inverted saddle shape (i.e. the arms are capable of being shaped to extend partially beyond the disc space between the adjacent cervical vertebrae when placed therebetween since the arms extend beyond the body lattice structure (47) and has an inverted saddle shape as best seen in Figure 16 there is a slight declining curvature towards the center of the implant).
Regarding claim 6, Turner discloses wherein the lower face has arms (see the annotated figure below) that are shaped to extend partially beyond the disc space between the adjacent cervical vertebrae when placed therebetween and has an inverted saddle shape (i.e. the arms are capable of being shaped to extend partially beyond the disc space between the adjacent cervical vertebrae when placed therebetween since the arms extend beyond the body lattice structure (47) and has an inverted saddle shape as best seen in Figure 16 there is a slight declining curvature towards the center of the implant).
Regarding claim 7, Turner discloses wherein the upper face has arms (see the annotated figure below) that are shaped to extend beyond the disc space between the 
Regarding claim 8, Turner discloses wherein the lower face has arms (see the annotated figure below) that are shaped to extend beyond the disc space between the adjacent cervical vertebrae when placed therebetween and has an inverted saddle shape (i.e. the arms are capable of being shaped to extend partially beyond the disc space between the adjacent cervical vertebrae when placed therebetween since the arms extend beyond the body lattice structure (47) and has an inverted saddle shape as best seen in Figure 16 there is a slight declining curvature towards the center of the implant).

    PNG
    media_image2.png
    604
    789
    media_image2.png
    Greyscale

Regarding claim 11, Turner discloses wherein the upper face is movably coupled to the lower face to form a movable relationship between the adjacent bony elements when placed therebetween (i.e. the upper face is capable of being moved relative to the lower face to form a moveable relationship between the adjacent bony elements when placed therebetween since the implant’s customized morphology is based on the anatomy of a patient and designed to correct or move the vertebrae into a desired state, ¶55).
Regarding claim 12, Turner discloses wherein the upper face is movably coupled to the lower face to form a movable relationship between the adjacent bony elements when placed therebetween based on (i.e. the upper face is capable of being moved .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Turner et al (US Publication 20170252107) in view of Trieu (US Publication 2016027093).
Regarding claims 9 and 10, Turner fails to disclose wherein the upper face is fixably coupled to the lower face to form a non-movable relationship between the adjacent bony elements when placed therebetween.
However, Trieu discloses a spinal implant system created from preoperative imaging with an upper face (14), lower face (16) and interbody substrate (18). The interbody substrate is located between the implant’s upper and lower faces and fixes the members (¶76). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to construct the implant of Turner with a component that fixably couples the upper and lower faces in view of Trieu so the implant does not separate during the procedure and fixes the implant assembly (¶76). 


Allowable Subject Matter
Claims 13-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claim 13 is objected to because none of the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANA S JONES whose telephone number is (571)270-5963.  The examiner can normally be reached on Monday- Friday (8am- 5pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571) 272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/Diana Jones/           Examiner, Art Unit 3775     

/ZADE COLEY/           Primary Examiner, Art Unit 3775